Order entered May 21, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00634-CR

                          PAUL CLARENCE BAILEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-81879-09

                                              ORDER
       The State’s May 17, 2013 motion for extension of time to file brief is GRANTED. The

State’s brief is deemed filed May 17, 2013.


                                                       /s/   MICHAEL J. O'NEILL
                                                             PRESIDING JUSTICE